Citation Nr: 0726916	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  03-24 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

Whether new and material evidence has been presented to 
reopen a previously-denied claim for entitlement to service 
connection for residuals of a back injury.

Whether new and material evidence has been presented to 
reopen a previously-denied claim for entitlement to service 
connection for a left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran, his wife, and his brother



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty for training from June 1959 
to December 1960 and on active duty from October 1961 to 
August 1962.

The veteran, his wife, and his brother presented sworn 
testimony in support of his appeal during a March 2007 
hearing before the undersigned Veterans Law Judge.  The 
transcript of this hearing is of record and has been 
reviewed.

The veteran and his representative have filed a claim of 
clear and unmistakable error in a July 1987 RO decision which 
denied service connection for back and knee disabilities.  
Although the RO acknowledged the claim in correspondence of 
August 2006, no formal adjudication has been rendered.  
During the March 2007 hearing on appeal, the veteran and his 
representative clarified that they desired to continue to 
press this claim.  As the claim has not been withdrawn, it is 
therefore referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action on his part is required.


REMAND

The veteran's testimony, his brother's testimony, and lay 
statements contained in the file attest to the fact that the 
veteran was hospitalized twice during the course of his 
period of active duty from October 1961 to August 1962 for 
treatment of a back injury and a left knee infection.  
Although several efforts have been made to obtain copies of 
these hospital records, the VA has not requested in-patient 
clinical hospital records from the National Personnel Records 
Center, the most likely repository for such records.  

Governing regulation provides that VA will make as many 
requests as are necessary to obtain relevant records from a 
Federal Department or agency.  VA will end its efforts to 
obtain records from a Federal Department or agency only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  
38 C.F.R. § 3.159(c).  

In this case, the AMC should attempt to obtain the in-patient 
clinical hospital records reflecting treatment for a back 
and/or knee disability at Fort Polk between October 1961 and 
August 1962, as such records are obviously relevant to the 
veteran's current appeal for service connection.

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to secure the 
veteran's in-patient clinical hospital 
records from the National Personnel 
Records Center through official channels.  
If the National Personnel Records Center 
does not have the records, any additional 
leads should be followed in the attempt 
to obtain these records.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If either benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

